Citation Nr: 1019841	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial schedular disability rating in 
excess of 10 percent for right knee joint derangement, 
excluding a period of temporary total evaluations under 
38 C.F.R. § 4.30 following surgical treatment.

3.  Entitlement to an initial disability rating for 
onychomycosis of the first toes of both feet in excess of 10 
percent prior to August 10, 2006, in excess of 30 percent 
from August 10, 2006 to December 31, 2007, and in excess of 
10 percent from January 1, 2008.

4.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease, L4-5, L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a September 2006 rating decision, the RO granted service 
connection for: onychomycosis of the first toes of both feet 
and assigned that disability a noncompensable disability 
rating effective from March 21, 2005; and degenerative disc 
disease, L4-5, L5-S1, and assigned that disability a 10 
percent disability rating effective from March 21, 2005.  The 
Veteran perfected appeals to the Board as to the ratings 
assigned for both disabilities. 

In an April 2007 rating decision the RO granted service 
connection for right knee joint derangement, and assigned 
that disability a 10 percent disability rating effective from 
March 21, 2005.  A temporary 100 percent rating was assigned 
from November 1, 2005 to December 31, 2005 pursuant to 38  
C.F.R. § 4.30; followed by a 10 percent rating effective from 
January 1, 2006.  The RO also denied service connection for a 
left knee disorder.  The Veteran perfected appeals as to the 
10 percent rating assigned for the right knee joint 
derangement, and as to the denial of service connection for a 
left knee disorder.  

During the appeal, in June 2007 the RO increased the assigned 
rating for the degenerative disc disease, L4-5, L5-S1, from 
10 to 20 percent effective from effective from March 21, 
2005.  A March 2008 decision review officer decision reflects 
that the disability rating for the onychomycosis of the first 
toes of both feet was assigned a 10 percent rating effective 
March 21, 2005; a 30 percent rating effective from August 10, 
2006; and a 10 percent rating from January 1, 2008.  

These two rating claims, however, remain in controversy 
because the ratings remain less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the 
original onychomycosis disability rating issue on appeal has 
been recharacterized to reflect consideration of whether a 
higher rating is warranted at any point during the appeal 
period.

The issues of entitlement to service connection for a 
cervical spine disability, and entitlement to an increased 
disability rating for posttraumatic stress disorder, being 
referred here have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  These issues were raised in correspondence received 
from the Veteran's representative in October 2009.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease, L4-5, L5-
S1, is addressed in the REMAND portion of the decision below 
and is REMANDED to the AOJ via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
diagnosis of a current left knee disorder related to service.

2.  The Veteran's right knee joint derangement is manifested 
by painful motion, limited to flexion of no less than 80 
degrees and extension of zero degrees, and no more than 
slight other knee impairment.

3.  For the periods prior to August 10, 2006, and from 
January 1, 2008, the Veteran's onychomycosis of the first 
toes of both feet does not involve more than 20 percent of 
the entire body or of exposed areas affected; and does not 
require systemic therapy.  

4.  For the period from August 10, 2006 to December 31, 2007, 
the Veteran's onychomycosis of the first toes of both feet 
does not involve more than 40 percent of the entire body or 
of exposed areas affected; and does not require constant 
systemic therapy during the past 12-month period.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for disability rating in excess of 10 
percent for right knee joint derangement, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257, 5260, 5261 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for onychomycosis of the first toes of both feet for 
the period prior to August 10, 2006, and from January 1, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§§ 3.102, 3.159, 
4.118, Diagnostic Codes 7806, 7813 (2009).

4.  The criteria for a disability rating in excess of 30 
percent for onychomycosis of the first toes of both feet for 
the period from August 10, 2006 to December 31, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in November 2005, March 2006, May 2006, January 2008, 
May 2008, and November 2009.  These documents in combination 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
rating claims on appeal and decided below. 
The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a September 2008 supplemental statement of 
the case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records and personnel records, and records of medical 
treatment received privately and from VA, and VA examination 
reports.  Findings from the examination reports are adequate 
for the purposes of deciding the claim on appeal.  See Stefl 
v. Nicholson, 21 Vet. App.120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which was 
conducted at a Travel Board hearing at the RO in December 
2009. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection for Left Knee Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Service treatment records on file show that during service 
the Veteran was seen on several occasions for complaints of 
left knee pain.  In October 1968 he reported complaints of 
pain in the left knee, and reported a history of injury eight 
years before.  On examination there was no edema and there 
was a full range of motion.  There was tenderness in the 
distal femur on flexion.  When seen in June 1969, the left 
knee had no effusion or atrophy, and had a full range of 
motion.  There is a notation of slight chondromalacia.  When 
seen in April 1970, the Veteran reported complaints of left 
knee pain.  At that time examination was within normal 
limits.

The report of a March 2007 VA examination shows that the 
Veteran reported that he had to jump out of helicopters 
repetitively in Vietnam, which caused pain in both knees.  He 
reported having worsening pain over the years, and had 
surgery on the right knee for a torn medial meniscus.  He 
reported that the left knee caused clicking and locking and 
pain when descending stairs.  He reported having daily achy 
pain and sometimes sharp needles-like pain.  After 
examination, the report in pertinent part contains a 
diagnosis that the left knee showed normal joint examination.  
The examiner opined that physical examination and X-ray 
examination of the left knee were within normal limits, and 
thus he could not make any diagnosis.

Review of the remainder of the medical records on file fails 
to show a diagnosis pertaining to the left knee.  Here, the 
only current symptoms, reported by the Veteran, mostly 
involves pain.  Pain, in and of itself, is not a disability 
for VA purposes, and thus service connection may not be 
granted for knee pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  There is no diagnosis of an 
underlying knee disorder to which the pain has been 
associated.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
In summary, review of the claims file shows no competent 
medical evidence of any current left knee disorder.  The 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court further held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings shown distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  The Court found no basis for drawing a 
distinction between initial ratings and increased rating 
claims for applying staged ratings.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

A.  Right Knee Joint Derangement

In the April 2007 rating decision granting service connection 
for right knee joint derangement, the RO assigned that 
disability a 10 percent schedular disability rating from 
March 21, 2005; a 100 percent temporary disability rating 
pursuant to 38 C.F.R. § 4.30, effective from November 1, 2005 
until December 31, 2005; and thereafter a schedular 
disability rating of 10 percent, effective from January 1, 
2006 pursuant to Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a.  The period of 100 percent temporary disability 
rating pursuant to 38 C.F.R. § 4.30, is not a subject of this 
appeal because the Veteran is already receiving the maximum 
assignable schedular rating for those periods.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints.  Notably, there is no 
clinical evidence of arthritis of the right knee joint.  
Therefore, any criteria of Diagnostic Codes 5010, 5003 are 
not applicable.  38 C.F.R. § 4.71.

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262, set 
forth relevant provisions with respect to disabilities of the 
knee.  Diagnostic Code 5256, provides for a 30 percent rating 
for knee ankylosis with a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.  Higher ratings are 
assignable for more severe symptoms.  Id.

Diagnostic Code 5257 governs other impairment of the knee.  
It provides for ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  `With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Normal range of motion of the knee is to 0 degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula involving malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability warrants a 30 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment 
of the tibia and fibula manifested by nonunion with loose 
motion, requiring a brace warrants a maximum 40 percent 
evaluation under this Code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Consideration of pain and functional loss is required only 
with respect to those Diagnostic Codes for which the basis 
for rating is limitation of motion. See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  If a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. 
§ 4.71a, may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.

The pertinent clinical records include VA treatment records 
in 2005, which include assessments of right knee medial 
meniscal tear with mechanical symptoms that have failed 
conservative treatment; and right knee pain most likely 
secondary to patellofemoral syndrome.  In November 2005 the 
Veteran underwent right knee arthroscopy for a right knee 
medial meniscal tear.  Another VA treatment record at that 
time indicated that the Veteran underwent right knee 
arthroscopy with partial medial meniscectomy.

The report of a March 2007 VA examination shows that the 
Veteran reported complaints of right knee pain.  He reported 
that after undergoing arthroscopic surgery in November 2005 
for a torn medial meniscus, he felt better for seven months, 
and then started to have pain again.  He reported having 
trouble walking after one-half block and descending stairs, 
and he cannot squat.  He has relief with use of heat, and 
Tramadol taken for back pain also helps with the knee.  He 
did not require use of any braces, and was not using a cane.  

On examination, there was no visible atrophy, effusion or 
joint deformity.  The Veteran could squat to some degree but 
not totally.  On range of motion study with three 
repetitions, on the first repetition, motion was from zero to 
90 degrees, with complaint of pain at 20 degrees.  On the 
second and third repetitions, range of motion was from zero 
to 80 degrees with complaint of pain at 20 degrees of 
flexion.  McMurray's test to evaluate for tears of the 
meniscus was slightly positive.  

There was no instability.  Muscle weakness was grated at 4/5.  
There was no tenderness, effusion, or crepitus and Clarke's 
test was negative.  Measurement taken at seven cm. above the 
top of the patella on the right measured 47.5 cm. as compared 
to 45 cm. on the left.  There was no visible quad atrophy.  
Sensation was intact to light touch.  

The report concludes with a diagnosis of right knee 
derangement status post arthroscopic surgery for meniscal 
tear with residual joint weakness and restriction of motion.

The Veteran's right knee disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, reflecting a finding that the right knee joint 
derangement is productive of slight recurrent subluxation or 
lateral instability.  Review of the clinical record as 
reflected in the March 2007 VA examination report shows that 
McMurray's test to evaluate for tears of the meniscus was 
slightly positive, and there was no instability.  These 
findings do not reflect more than slight other impairment of 
the knee involving recurrent subluxation or lateral 
instability.  Thus a disability rating in excess of the 
currently assigned 10 percent under Diagnostic Code 5257 is 
not warranted.

The Board has considered whether a higher or separate rating 
is warranted under any other diagnostic code criteria for 
rating the knee.  On evaluation of the factual background in 
light of the schedular criteria for evaluating the Veteran's 
right knee disability, there is no medical evidence of 
ankylosis on which to base an evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5256.  

Review of the medical evidence on file shows that on November 
1, 2005, the Veteran underwent partial medial meniscectomy in 
treatment of a right knee medial meniscal tear.  The medical 
evidence of record does not show that this resulted in any 
symptoms separate from those for which the Veteran is already 
compensated under Diagnostic Code 5257.  Therefore a separate 
rating 38 C.F.R. § 4.71a, Diagnostic Code 5259, is not 
warranted so as to avoid pyramiding of benefits.  See 38 
C.F.R. §§ 4.25, 4.14; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).
  
None of the clinical findings or other reviewed evidence on 
file shows that the right knee disability would warrant a 
separate compensable disability rating for limitation of 
flexion or extension, under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given the 
nearly full range of motion of flexion and extension, the 
very small limitation of motion following repetitive use, and 
absence of significant indicia of functional impairment such 
as weakness, limitation of motion, and atrophy, a compensable 
rating under these codes is not warranted.  Even when 
considering the findings on file in light of DeLuca, given 
the small amount of the limitation of motion of the right 
knee even after repetition of motion (80 degrees of flexion), 
which does not even meet criteria for a zero percent 
disability rating, the findings from the medical records do 
not support a compensable schedular rating.  See 38 C.F.R. § 
Diagnostic Codes 5260 or 5261. 

The medical evidence does not show any other symptomatology 
such as nonunion or malunion of the tibia and fibula on which 
to base an increase for the right knee disability. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Based on the foregoing, the preponderance of the evidence is 
against the Veteran's claim for any higher initial rating for 
right knee joint derangement.  Given the nature of the right 
knee joint derangement, there is no basis under any of the 
relevant diagnostic codes for awarding an evaluation higher 
than the existing 10 percent rating.  Because there has been 
no occasion since the effective date when the Veteran's 
disability has been more severe than 10 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

Because the Board finds that the preponderance of the 
evidence establishes that the right knee disability does not 
meet the criteria for a rating in excess of 10 percent, a 
higher rating is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

B.  Onychomycosis of the First Toes of Both Feet

The Veteran claims higher initial ratings for his service-
connected onychomycosis of the first toes of both feet.  
During the appeal the RO assigned that disability staged 
disability ratings of: 10 percent effective from March 21, 
2005; thereafter, 30 percent effective from August 10, 2006; 
and thereafter, 10 percent effective from January 1, 2008; 
all pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.

The Veteran's onychomycosis of the first toenails of the left 
and right foot, is rated by analogy as dermatitis.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7813, the applicable rating criteria provide 
that dermatophytosis is to be rated as disfigurement of the 
head, face, or neck (under Diagnostic Code 7800); as scars 
(under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or 
as dermatitis (under Code 7806) depending upon the 
predominant disability.  Here, the symptoms are most 
consistent with dermatitis, which is contemplated under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Codes 
7813, 7806.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Id.

Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  Id.

VA treatment records show findings and assessments that the 
Veteran has had onychomycosis involving the first toe of the 
left foot and the first toe of the right foot since during 
service.  In October 2004, the Veteran discussed possible 
treatment using Lamisil.  At that time the findings included 
that toenails were hyperpigmented and dystrophic.

The report of a June 2006 VA examination for skin disease 
shows that the Veteran reported he received oral medication 
by an outside physician in 2005, with some improvement of the 
toenails but not clearing.  The primary symptom currently was 
occasional pain in the first toenails, especially on the left 
but also the right.  On examination the whole right first 
toenail was moderately thickened with some ungual debris and 
a yellow-brown discoloration.  The left first toenail 
revealed thickening, yellow-brown discoloration, and 
subungual debris on the distal one-fourth of the nail.  

The report contains a diagnosis of "unicomycosis, both 1st 
toenails."  The examiner noted that the condition would 
sometimes impinge on the Veteran's function because the 
thickening of the nail would be painful, making walking and 
standing difficult.  Also the Veteran needed to avoid 
sweating of the feet and long exposure to water, as these 
could worsen a fungal condition.

In letters dated in June 2007 and January 2008, Lawrence S. 
Carlton, DPM, reported on his treatment of the Veteran.  He 
stated that he had treated the Veteran beginning in July 2005 
for complaints of painful, thicken, discolored great toe 
nails of both feet.  In July 2005, these nails were debrided 
and he and the Veteran discussed the use of oral Lamisil to 
treat the mycotic nail infections.  

Dr. Carlton stated that the Veteran returned in August 2005 
with complaints of continued painful thicken disfigured great 
toe nails.  The Veteran was then prescribed Lamisil for a 
period of 120 days, taken by mouth.  When the Veteran 
returned in December 2006, there was mild improvement in 
terms of color, thickness, and odor; but the nails were still 
painful.  The Veteran was treated at that time by debridement 
of the mycotic tissue.  The examiner noted that the Lamisil 
failed to alleviate the pain and the nails remained infected, 
painful, discolored, and thickened.  The Veteran was seen 
later in February and June 2007 for treatment of painful 
mycotic nails of the great toes.  The examiner also discussed 
surgical procedure of nail removal and total matrixectomy to 
remove the recurring infected onychomycotic great toe nails.

In a letter dated in November 2009, Dr. Carlton certified 
that the Veteran remained under treatment for painful 
onychomycotic nail infection affecting the toes of both feet.  
Dr. Carlton noted that he had been treating the Veteran since 
2005 for dystrophic (disfigured) nails, which were brittle, 
discolored, exhibited subungual debris and tested positive 
for dermatophyte infection.  Dr. Carlton noted that the 
Veteran had active onychomycosis of his toe nails, which had 
failed oral medication.  The Veteran continued to receive 
treatment of debridement of mycotic nails as needed.

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified that he was no longer on Lamisil for the 
treatment of service-connected onychomycosis of the first 
toes of both feet.  He stated that his treating physician 
continued to perform minor surgeries in removing the nail.  

On review of the evidence, the Board first notes that with 
respect to the periods for which a 10 percent disability 
rating is in effect  (prior to August 10, 2006 and from 
January 1, 2008), there is no medical evidence that the 
service-connected onychomycosis of the nails of the first 
toes of the left and right feet is a condition involving 20 
to 40 percent either of the entire body or of exposed areas 
affected. Further, during those periods, there is no 
competent evidence of any systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Id.

For the period from August 10, 2006 to December 31, 2007, a 
disability rating in excess of 30 percent rating is not 
warranted.  The Veteran was prescribed Lamisil August 10, 
2006 for a period of 120 days ending in December 2006.  There 
is no evidence that the Veteran was prescribed systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs on a constant basis during the period from August 10, 
2006 to December 31, 2007, or any other time.  During that 
period when the 30 percent rating was assigned, there is also 
no evidence that the condition affected an area approximating 
more than 40 percent either of the entire body or of exposed 
areas affected.  Thus, a disability rating in excess of 30 
percent is not warranted for the period from August 10, 2006 
to December 31, 2006.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Furthermore, even on consideration of other skin-related 
diagnostic criteria provided under Diagnostic Code 7813, the 
condition of the Veteran's onychomycosis of the first toes of 
both feet would not meet criteria for a disability rating in 
excess of 10 percent prior to August 10, 2006; in excess of 
30 percent from August 10, 2006 to December 31, 2007; or in 
excess of 10 percent from January 1, 2008, under criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, or 
7804.  

The Veteran's service-connected condition does not affect any 
part other than the first toes of both feet.  It therefore 
does not involve disfigurement of the head, face, or neck 
such as to warrant a rating under Diagnostic Code 7800.  Nor 
does it involve surface areas of the skin approaching the 
extent required for a higher rating for the respective 
periods under Diagnostic Codes 7801, 7802.  Under Diagnostic 
Code 7804, the maximum rating assignable is 30 percent; and 
the code requires three or four scars that are unstable or 
painful to warrant a 20 percent rating.  The Veteran's two 
service-connected toe conditions do not approximate the 
latter criteria to warrant a rating in excess of 10 percent 
for the relevant periods.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7804. 

Because the Board finds that the preponderance of the 
evidence establishes that the onychomycosis of the first toes 
of both feet does not meet the criteria for a rating in 
excess of 10 percent, a higher rating is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In reaching 
this determination, the Board has considered whether, under 
Fenderson, a higher rating might be warranted for any period 
of time during the pendency of this appeal. Fenderson, 12 
Vet. App. 119.  But there is no evidence that the Veteran's 
onychomycosis has been persistently more severe than the 
extent of disability contemplated under the assigned ratings 
at any time during the period of the initial evaluation then 
already noted in the staged ratings above.  As indicated, the 
disability rating for the onychomycosis has been staged.  
Fenderson, supra.

C.  Conclusion

The Board has based its decisions in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  There is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable rating criteria.  The Veteran has submitted no 
evidence showing that the service-connected right knee or 
onychomycosis disabilities have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations; and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left knee disorder is denied

A rating in excess of 10 percent for right knee joint 
derangement is denied.

An initial disability rating for onychomycosis of the first 
toes of both feet in excess of 10 percent prior to August 10, 
2006, in excess of 30 percent from August 10, 2006 to 
December 31, 2007, and in excess of 10 percent from January 
1, 2008, is denied.  


REMAND

The Veteran is claiming entitlement to an initial disability 
rating in excess of 20 percent for his service-connected 
degenerative disc disease, L4-5, L5-S1.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating this claim.

The Veteran was last examined by VA for his degenerative disc 
disease, L4-5, L5-S1 for compensation purposes about four 
years ago in July 2006.  That examination was the basis for 
the RO's September 2006 rating decision appealed here in 
which the RO granted service connection and assigned an 
initial rating of 10 percent .  As reflected in a January 
2008 letter to the Veteran, during the appeal the RO assigned 
a higher initial disability rating of 20 percent in a June 
2007 rating decision.  The June 2007 rating decision does not 
contain the reasons for the change in rating. 

Comparing the July 2006 VA examination findings of 
examination of the Veteran's degenerative disc disease, L4-5, 
L5-S1, with later treatment-related findings including most 
recently in 2009, shows a distinct worsening of symptoms.

The July 2006 VA examination showed range of motion findings 
that were normal, albeit with pain before reaching endpoints 
of most ranges of motion.  The Veteran reported radiation of 
pain into the right lower extremity.  Sensory examination was 
intact, and motor examination showed findings of 5/5 
bilaterally.

Subsequent treatment records show a significant worsening of 
symptoms.  In January 2007, range of motion of the 
thoracolumbar spine was shown to be significantly limited 
below the normal range. 

Subsequent to the July 2006 VA examination treatment records 
also show evidence of stenosis and myofascial pain syndrome 
associated with the degenerative disc disease, L4-5, L5-S1.  
When seen in November 2009, the Veteran demonstrated 
difficulty with sitting-standing transfers due to low back 
pain.  Ambulation demonstrated decreased cadence, increased 
base of support, toe out gait, and forward flexion.  The 
Veteran was able to negotiate steps with moderate 
independence.  These symptoms represent a distinct worsening 
of symptoms from that found at the time of the July 2006 VA 
examination.

Based on the foregoing, and given the length of time since 
the last VA examination that documented the severity of the 
Veteran's degenerative disc disease, L4-5, L5-S1, the Board 
finds that a remand is necessary to obtain additional 
information necessary for the appropriate evaluation of the 
Veteran's degenerative disc disease, L4-5, L5-S1.  Notably, 
an examination is also needed to obtain to evaluate the 
Veteran's low back disability with respect to factors such as 
pain, weakness, limitation of motion, and atrophy.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Therefore, the Veteran's service-connected degenerative disc 
disease, L4-5, L5-S1 claim must be remanded for the Veteran 
to undergo a contemporaneous and thorough VA examination for 
neurologic and orthopedic symptoms to determine the current 
severity of his degenerative disc disease, L4-5, L5-S1.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, prior to any examination, the RO should attempt to 
obtain any relevant treatment records not now on file with 
VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any low back 
complaints including any neurological 
complaints involving the lower extremities 
and other objective neurologic 
abnormalities such as bowel or bladder 
neurological abnormalities referable to 
the lumbosacral spine. 
 
Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last records on file, dated in 
November 2009 (VA treatment records).

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  Thereafter, schedule the Veteran for 
separate VA examinations by appropriate 
specialists (spine/orthopedic and 
neurologic) to determine the severity of 
the Veteran's service-connected 
degenerative disc disease, L4-5, L5-S1, 
including both orthopedic and/or 
neurologic manifestations.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences on 
his claims. 

Examinations should be conducted in 
accordance with the latest Automated 
Medical Information Exchange (AMIE) work 
sheet for rating orthopedic 
(musculoskeletal) and neurological 
disability of the degenerative disc 
disease, L4-5, L5-S1.  Notwithstanding 
this requirement, the report must address 
the requirements set out below.
 
The spine/orthopedic and neurologic 
examiners should provide a detailed review 
of the Veteran's current complaints; as 
well as findings as to the nature, extent, 
and severity of symptoms caused by the 
degenerative disc disease, L4-5, L5-S1.  

The spine/orthopedic and neurologic 
examiners should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  

The RO should make the claims file 
available to each of the examiners, who 
should review the entire claims folder in 
conjunction with their examinations.  The 
examiners should indicate this fact in the 
respective orthopedic and neurological 
examination reports.  Each examiner should 
provide a complete rationale for any 
opinion offered in the respective 
examination reports as to the nature and 
extent of severity of the orthopedic and 
neurologic manifestations of the service-
connected degenerative disc disease, L4-5, 
L5-S1.  If an examiner determines that it 
is not feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.
 
The neurological examination:  The 
examiner should report all findings and 
note all associated symptoms, including 
those compatible with sciatic neuropathy, 
such as characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerks, or other neurological findings 
appropriate to the site of the diseased 
disc or discs concerning the degenerative 
disc disease, L4-5, L5-S1.  

The neurological examiner should 
specifically comment as to whether the 
Veteran has incapacitating episodes 
associated with his service-connected 
degenerative disc disease, L4-5, L5-S1; 
and if so, document the frequency of such 
incapacitating episodes.  This must 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for 
each of the spine disability under review.  

For purposes of evaluation, an 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the Veteran's 
degenerative disc disease, L4-5, L5-S1 has 
upon the Veteran's daily activities.

The orthopedic examination:  The examiner 
should report all findings and note all 
associated symptoms of the service-
connected degenerative disc disease, L4-5, 
L5-S1.  The orthopedic examiner should 
provide the range of motion of the 
thoracolumbar spine in degrees.  The 
examiner should note all symptoms such as 
pain, stiffness, or aching in the area of 
the cervical spine and lumbar spine 
affected by injury, as well as associated 
muscle spasm, guarding, or abnormal gait.  
The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss the effects on the Veteran's daily 
activities by his service-connected 
degenerative disc disease, L4-5, L5-S1.

3.  After the examination, the RO must 
readjudicate the claim.  If a benefit 
sought is not granted, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for the 
Veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


